DETAILED ACTION
1.          Claims 1, 2, 5-9, 12-16, and 19-26 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/07/2022, the Office acknowledges the current status of the claims: 1, 8, and 15 have been amended, claims 3, 4, 10, 11, 17, and 18 have been canceled, claims 24-26 have been added new, and new matter appears to included.
3.           In response to the amendments received in the Office on 11/07/2022, the objections to claims 1, 8, and 15 have been withdrawn.

Response to Arguments
4.          Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
     a) Examiner respectfully submits United States Patent Application Publication 2017/0324454 A1 to Merkel et al. (hereinafter “Merkel”) in view of United States Patent Application Publication 2017/0353237 A1 to Johansson et al. (hereinafter “Johansson”) discloses the newly-amended features as detailed below. 

Claim Rejections - 35 USC § 103
5.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.         Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0324454 A1 to Merkel et al. (hereinafter “Merkel”) in view of United States Patent Application Publication 2017/0353237 A1 to Johansson et al. (hereinafter “Johansson”).
            Regarding Claim 1, Merkel discloses a base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) comprising: 
     a baseband processing (Merkel: Figure 3 with [0032] – corresponds to a baseband MIMO layer control unit; [0033-0034] - optionally corresponds to precoding unit and/or digital processing unit.);
     a radio head (Merkel: Figure 3 with [0036] and Figure 4 with [0037] – corresponds to radio heads.), the radio head coupled to the baseband processor by way of a Common Public Radio Interface (CPRI) interface (Merkel: Figure 3 with [0036] – “In a possible embodiment, the different remote radio heads 2-i can be connected via optical links 10-i each comprising at least one fiber cable to a corresponding common public radio interface CPRI 9-i of the baseband unit 1 as shown in FIG. 3.” Figure 4 with [0037] – “The remote radio head 2 can be connected via a fiber optic baseband cable with DC power to a channel card of the baseband apparatus 1.”); and
          wherein the CPRI interface is capable of being coupled to a remote baseband unit (BBU) (Examiner notes that The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). The CPRI is recited as “capable of being coupled to” is not a positive recitation of the claim limitation. However, Merkel discloses that the CPRI is operatively connected to a remote baseband unit in at least [0034].).
            Although Merkel discloses switchable passthrough use of the base station as a remote radio head, thereby providing dual base station and remote radio head functionality (Merkel discloses the base station has remote radio head functionality in [0034-0037].), Merkel does not expressly disclose a switchable Small Form Factor Pluggable (SFP+) port for switchable passthrough use of the base station as a remote radio head, thereby enabling dual base station and remote radio head functionality, an onboard Ethernet switch coupled to the baseband processor and the switchable SFP+ port, wherein the remote radio head is configured to use autodetect to determine when the SFP+ port is connected to an Ethernet signal and an Ethernet backhaul is used, or when the SFP+ port is connected to a BBU, and wherein a CPRI control channel is routed to the onboard Ethernet switch to provide backhaul.
             However, these features cannot be considered new or novel in the presence of Johansson. Johansson is similarly concerned with baseband operations in a wireless network (Johansson: [0002-0003]). Johansson discloses,
     a switchable Small Form Factor Pluggable (SFP+) port for switchable passthrough use of the base station as a remote radio head (Johansson: [0059] – the SFP+ is a transceiver, wherein “The CPRI TP/MXP in DU node 303 receives the channel and demultiplex the channel (if MXP) and transmit the CPRI channel to the RRH (remote radio head). This is preferable done using a bidirectional small form-factor pluggable, SFP/SFP+, optical transceiver over single fiber or a normal SFP/SFP+ optical transceiver over a two fibers.”), thereby enabling dual base station and remote radio head functionality (Intended result. However, since the SFP+ is pluggable, and can be used for telecommunications, data communications, and is further operable to allow connections for RRH functionality, Johansson supports both base station and remote radio head functionality.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the base station of Johansson to determine SFP+ connections for the reasons of “enabling protection of…CPRI channels without interfering with the CPRI protocol itself” (Johansson: [0006]).
            Johansson further discloses an onboard Ethernet switch coupled to the baseband processor and the switchable SFP+ port (Johansson: [0052-0054] – an Ethernet switch is required in the structure of Figures 3 and 4a, since the CPRI operates to control (with the baseband controller/hotel in [0079]) CPRI channels carried by Ethernet. Interpretation allows for an SFP+ connection that is preferable on a CPRI transmission side for fast speed connections (a “backhaul”) in Ethernet.), wherein the remote radio head is configured to use autodetect to determine when the SFP+ port is connected to an Ethernet signal and an Ethernet backhaul is used (Corresponds to a particular type of interface device (SFP+) that acknowledges an Ethernet connection (a CPRI channel) for sourcing a radio communication disclosed by Johansson in at least [0053-0075].), or when the SFP+ port is connected to a BBU (Johansson: [0053-0075] – corresponds to an SFP+ connection that is preferable to use CPRI transmission side for fast speed connections (a “backhaul”) in Ethernet.), and wherein a CPRI control channel is routed to the onboard Ethernet switch to provide backhaul (Corresponds to a particular type of interface device (SFP+) that acknowledges an Ethernet connection (a CPRI channel) for sourcing a radio communication disclosed by Johansson in at least [0053-0075].).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the base station of Johansson to include Ethernet connections for the reasons of determining delay differences in communication paths through identification of bit patterns.
             Regarding Claim 2, the combination of Merkel and Johansson discloses the base station of claim 1, wherein Merkel further discloses the base station is a multi-Radio Access Technology (RAT) base station (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
           Regarding Claim 5, the combination of Merkel and Johansson discloses the base station of claim 1, wherein Merkel further discloses the base station includes local baseband capability and runs a multi-RAT architecture (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
            Regarding Claim 6, the combination of Merkel and Johansson discloses the base station of claim 1, wherein Merkel further discloses the base station performs as a pure remote radio head and does not provide base station functionality (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, but not as a base station. Examiner notes the entirety of a “base station functionality” is undefined and considered a negative limitation not required to be disclosed by the prior art.).
            Regarding Claim 7, the combination of Merkel and Johansson discloses the base station of claim 2, wherein Merkel further discloses the base station can provide at least one of remote radio head functionality and base station functionality for each RAT (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, contributing to both functionalities.).

            Claims 8, 9, and 12-14, directed to a method embodiment of claims 1, 2, and 5-7, respectively, and are therefore rejected upon the same grounds as claims 1, 2, and 5-7. Please see above rejections of claims 1, 2, and 5-7.

            Regarding Claim 15, Merkel discloses…providing base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) and Remote Radio Head (RRH) functionality in a base station (Merkel: Figure 4 with [0037] – corresponds to remote radio heads.) [and] caus[ing] a base station to perform steps comprising:
     switching, under the control of a processor, between use of a baseband processor and use of an external baseband unit (BBU) for controlling the radio head (Merkel discloses the base station has remote radio head functionality within base station functionality in [0034-0037]. Merkel also discloses in [0036-0037] with Figure 4 communication via other devices (i.e., receiving) that may be other remote radio heads. See also [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.), 
     wherein the base station includes a baseband processor (Merkel: Figure 4 with [0037] – corresponds to a channel card or [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) and a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.);
     wherein a Common Public Radio Interface (CPRI) interface is capable of being coupled to a remote baseband unit (Examiner notes that The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). The CPRI is recited as “capable of being coupled to” is not a positive recitation of the claim limitation. However, Merkel discloses that the CPRI is operatively connected to a remote baseband unit in at least [0034].)
            Although Merkel discloses and illustrates the apparatus (Merkel: Figures 3 and 4 with [0032-0037]), Merkel does not explicitly disclose a non-transitory computer-readable medium.
            Since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art before the effective filing date to apply the method steps (for example, in claim 15) for switching, under the control of a processor, between use of a baseband processor and use of an external baseband unit in controlling the radio head disclosed by Merkel for the purpose of reducing cost and hardware complexity issues.
            Although Merkel discloses switchable passthrough use of the base station as a remote radio head, thereby providing dual base station and remote radio head functionality (Merkel discloses the base station has remote radio head functionality in [0034-0037].), Merkel does not expressly disclose the external baseband unit used via a switchable Small Form Factor Pluggable (SFP+) port, thereby providing dual base station and remote radio head functionality, wherein autodetect is used to determine when the switchable SFP+ port is connected to an Ethernet switch and an Ethernet backhaul connection is used, or when the switchable SFP+ port is connected to a BBU, wherein the CPRI control channel is routed to an onboard Ethernet switch to provide backhaul.
             However, these features cannot be considered new or novel in the presence of Johansson. Johansson is similarly concerned with baseband operations in a wireless network (Johansson: [0002-0003]). Johansson discloses,
     a switchable Small Form Factor Pluggable (SFP+) port (Johansson: [0059] – the SFP+ is a transceiver, wherein “The CPRI TP/MXP in DU node 303 receives the channel and demultiplex the channel (if MXP) and transmit the CPRI channel to the RRH (remote radio head). This is preferable done using a bidirectional small form-factor pluggable, SFP/SFP+, optical transceiver over single fiber or a normal SFP/SFP+ optical transceiver over a two fibers.”), thereby enabling dual base station and remote radio head functionality (Intended result. However, since the SFP+ is pluggable, and can be used for telecommunications, data communications, and is further operable to allow connections for RRH functionality, Johansson supports both base station and remote radio head functionality.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the base station of Johansson to determine SFP+ connections for the reasons of “enabling protection of…CPRI channels without interfering with the CPRI protocol itself” (Johansson: [0006]).
            Johansson further discloses wherein autodetect is used to determine when the switchable SFP+ port is connected to an Ethernet switch and an Ethernet backhaul connection is used (Corresponds to a particular type of interface device (SFP+) that acknowledges an Ethernet connection (a CPRI channel) for sourcing a radio communication disclosed by Johansson in at least [0053-0075].), or when the switchable SFP+ port is connected to a BBU (Johansson: [0053-0075] – corresponds to an SFP+ connection that is preferable to use CPRI transmission side for fast speed connections (a “backhaul”) in Ethernet.), wherein the CPRI control channel is routed to an onboard Ethernet switch to provide backhaul (Corresponds to a particular type of interface device (SFP+) that acknowledges an Ethernet connection (a CPRI channel) for sourcing a radio communication disclosed by Johansson in at least [0053-0075].).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the base station of Johansson to include Ethernet connections for the reasons of determining delay differences in communication paths through identification of bit patterns.
            Claims 16, 19, and 20, dependent upon claim 15, recite similar features as claims 2, 5, and 6, respectively, and are therefore rejected upon the same grounds as claims 2, 5, and 6. Please see above rejections of claims 2, 5, and 6.

7.          Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel and Johansson, and further in view of United States Patent Application Publication 2018/0242167 A1 to Bottari et al. (hereinafter “Bottari”).
           Regarding Claims 21-23, the combination of Merkel and Johansson discloses the base station of claim 1, the method of claim 8, and the medium of claim 15, respectively, but does not expressly disclose autodetect comprises determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection.
            However, Bottari discloses determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection (Bottari: [0081] – CPRI interfaces and Ethernet connections include implementations with SFP optical transceivers.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Bottari to determine whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection for the reasons of augmenting spectrum efficiency and increasing supported traffic density in an area (Bottari: [0008]).

Allowable Subject Matter
8.          Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 19, 2022